EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, made as of December 27, 2004 (the “Commencement Date”) by
and between, Jacuzzi Brands, Inc., a Delaware corporation, with its principal
office at Phillips Point – West Tower, 777 South Flagler Drive, Suite 1100, West
Palm Beach, Florida 33401 (the “Company”), and Robert Hennemuth (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to continue Executive’s employment as Vice
President Human Resources and the Executive desires to continue such employment;
and

WHEREAS, the Company and Executive desire to enter into this agreement (the
“Agreement”) as to the terms of Executive’s employment as Vice President Human
Resources by the Company.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

1. Definitions.

(a) “Accrued Amounts” means any compensation earned but not yet paid, including
and without limitation, any declared but unpaid bonus, any amount of Base Salary
or deferred compensation accrued or earned but unpaid, any accrued vacation pay
payable pursuant to the Company’s policies and any unreimbursed business
expenses payable pursuant to Section 7.

(b) “Cause” means (i) Executive’s refusal or willful failure to perform
Executive’s duties; (ii) Executive’s willful misconduct or gross negligence with
regard to the Company or its affiliates or their business, assets or employees
(including, without limitation, Executive’s fraud, embezzlement or other act of
dishonesty with regard to the Company or its affiliates); (iii) Executive’s
willful misconduct which has a material adverse impact on the Company or its
affiliates, whether economic, or reputation wise or otherwise, as determined by
the Board; (iv) Executive’s conviction of, or pleading nolo contendere to, a
felony or any crime involving fraud, dishonesty or moral turpitude;
(v) Executive’s refusal or willful failure to follow the lawful written
direction of the Board; (vi) Executive’s breach of a fiduciary duty owed to the
Company or its affiliates, including but not limited to Section 10 hereof;
(vii) the representations or warranties in Section 13(k) hereof prove false; or
(vii) any other breach by Executive of this Agreement that remains uncured for
ten (10) days after written notice thereof is given to Executive.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Disability” means, the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan (long-term disability plan)
covering employees of the participant’s employer.

(e) “Good Reason” means the occurrence, without Executive’s express written
consent, of any of the following circumstances: (i) any material demotion of
Executive on or after the Commencement Date from Executive’s position as Vice
President Human Resources (except in connection with the termination of
Executive’s employment for Cause or due to Disability or as a result of
Executive’s death, or temporarily as a result of Executive’s illness or other
absence); (ii) a failure by the Company to pay Executive’s Base Salary in
accordance with Section 3 hereof; or (iii) with regard to a Relocation (as
defined below), a failure of the Company to provide Executive with a relocation
program that is at least as favorable in aggregate as the Relocation Program set
forth in Exhibit A hereof. For purposes of the foregoing, Relocation shall mean
a relocation of Executive’s office by the Company, at any time during the
Employment Term, to a location more than thirty-five (35) miles further than
Executive’s then current principal residence is from Executive’s then office.

2. Term Employment. Except for earlier termination as provided in Section 8
hereof, Executive’s employment under this Agreement shall be for a one-year term
(the “Employment Term”) commencing on the Commencement Date and ending one
(1) year thereafter. Subject to Section 8 hereof, the Employment Term shall be
automatically extended for additional terms of successive one (1) year periods
unless the Company or Executive gives written notice to the other at least sixty
(60) days prior to the expiration of the then current Employment Term of the
termination of Executive’s employment hereunder at the end of such current
Employment Term.

3. Positions.

(a) Effective on the Commencement Date, Executive shall serve as a senior
executive of the Company, as Vice President Human Resources. If requested by the
Board or Directors of the Company (the “Board”) or the Chief Executive Officer
of the Company, Executive shall also serve as an executive officer and director
of subsidiaries and a director of associated companies of the Company without
additional compensation and subject to any policy of the Compensation Committee
of the Company’s Board (the “Compensation Committee”) with regard to retention
or turnover of the director’s fees.

(b) Executive shall have such duties and authority, consistent with Executive’s
then position as shall be assigned to him from time to time by the Board, the
Chief Executive Office of the Company, or his designee.

(c) During the Employment Term, Executive shall devote all of Executive’s
business time and efforts to the performance of Executive’s duties hereunder;
provided, however, that Executive shall be allowed, to the extent that such
activities do not materially interfere with the performance of Executive’s
duties and responsibilities hereunder, to manage Executive’s personal interests
and to serve on civic or charitable boards or committees, and subject to the
next sentence, serve on corporate boards of directors. Executive may serve on
corporate boards of directors only if approved in advance by the Board (which
approval may be withdrawn at any time) and shall not serve on any corporate
board of directors if such service would be inconsistent with Executive’s
fiduciary responsibilities to the Company.

4. Base Salary. The Company shall pay Executive a base salary at the annual rate
of not less than the annual rate of $265,000, which is the current base salary
in effect on the Commencement Date. Base salary shall be payable in accordance
with the usual payroll practices of the Company. Executive’s base salary shall
be reviewed annually in December by the Board or the Compensation Committee
during the period of the Employment Term and may be increased, but not
decreased, from time to time by the Board or the Compensation Committee, except
that, prior to a Change in Control, it may be decreased proportionately in
connection with an across the board decrease generally applying to senior
executives of the Company. The base salary as determined as aforesaid from time
to time shall constitute “Base Salary” for purposes of this Agreement.

5. Incentive Compensation.

(a) Bonus. For each fiscal year commencing on or about October 1, 2004 or
portion thereof and each fiscal year thereafter, during the Employment Term,
Executive shall be eligible to participate in an incentive bonus plan of the
Company in accordance with, and subject to, the terms of such plan, that
provides an annualized cash target bonus opportunity equal to at least 55% of
Base Salary (the “Target Bonus”). Beginning on October 2, 2005, the Target Bonus
will be effective under a modified economic value added plan which shall be
entirely performance based.

(b) Other Compensation. The Company may, upon recommendation of the Compensation
Committee, award to Executive such other bonuses and compensation as it deems
appropriate and reasonable.

6. Employee Benefits and Vacation.

(a) During the Employment Term, Executive shall be entitled to participate in
all pension, long-term incentive compensation, retirement, savings, welfare and
other employee benefit plans and arrangements and fringe benefits and
perquisites generally maintained by the Company from time to time for the
benefit of senior executive officers of the Company of a comparable level in
each case in accordance with their respective terms as in effect from time to
time.

(b) During the Employment Term, Executive shall be entitled to vacation each
year in accordance with the Company’s policies in effect from time to time, but
in no event less than four (4) weeks paid vacation per calendar year. Executive
shall also be entitled to such periods of sick leave as is customarily provided
by the Company to its senior executive employees.

7. Business Expenses. The Company shall reimburse Executive for the travel,
entertainment and other business expenses incurred by Executive in the
performance of Executive’s duties hereunder, in accordance with the Company’s
policies as in effect from time to time.

8. Termination.

(a) General. The employment of Executive and the Employment Term shall terminate
as provided in Section 1 hereof or, if earlier, upon a termination in accordance
with this Section. The Company or the Executive may terminate this Agreement at
any time, subject to the provisions hereof.

(b) Death, Disability, Voluntary Resignation without Good Reason, for Cause, or
Non-extension of the Employment Term by the Executive.

(i) The Executive’s employment shall terminate upon the death of the Executive.

(ii) If Executive incurs a Disability, the Company may terminate Executive’s
employment for Disability by providing Executive thirty (30) days written notice
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination for Disability at any time thereafter during
such twelve (12) month period while Executive is unable to carry out Executive’s
duties as a result of the same Disability or related physical or mental illness
or incapacity. Such termination shall not be effective if Executive returns to
the full time performance of Executive’s essential functions with or without
reasonable accommodation within such thirty (30) day period.

(iii) Executive may terminate employment without Good Reason upon sixty
(60) days prior written notice.

(iv) Executive’s employment hereunder may be terminated by the Company for Cause
by giving Executive a written notice which shall indicate the specific
termination provision relied upon and shall set forth in reasonable detail the
facts and circumstances which provide for a basis for a termination for Cause.
The date of termination for Cause shall be the date indicated in such notice.
Any purported termination for Cause which is held by a court not to have been
based on the grounds set forth in this Agreement or not to have followed the
procedures set forth in this Agreement shall be deemed a termination by the
Company without Cause.

(v) If Executive’s employment is terminated during the Employment Term by reason
of Executive’s death, Disability, voluntary resignation without Good Reason, for
Cause, or nonextension of the Employment Term by the Executive, the Employment
Term under this Agreement shall terminate without further obligations to the
Executive’s legal representatives under this Agreement except that the Executive
or Executive’s estate (whichever is applicable) shall be entitled to receive):

1. Accrued Amounts; and

2. subject to Section 9 hereof, any other amounts or benefits owing to Executive
under the then applicable employee benefit plans or policies of the Company,
which shall be paid in accordance with such plans or policies.

All amounts payable hereunder shall be promptly paid in a lump sum to Executive
or Executive’s estate (whichever is applicable).

(c) Termination for Good Reason, Without Cause or by Nonextension of this
Agreement by the Company.

(i) The Executive may terminate employment for Good Reason at any time within
ninety (90) days after the occurrence of a Good Reason event by providing the
Company with written notice that shall indicate the specific Good Reason event
relied upon, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for a termination for Good Reason and provide a proposed date
of termination which shall not occur fewer than ten (10) nor more than sixty
(60) days after the delivery of such notice, provided however, that the
Executive mat not terminate employment for Good Reason if the Good Reason event
is fully corrected prior to the date of termination specified in such notice.
The failure by Executive to set forth in such notice any facts or circumstances
which contribute to the showing of Good Reason shall not waive any right of
Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing Executive’s rights hereunder.

(ii) The Company may terminate the Executive’s employment at any time without
Cause or by nonextension of this Agreement by giving Executive sixty (60) days
prior written notice.

(iii) If Executive terminates his employment hereunder for Good Reason,
Executive’s employment with the Company is terminated by the Company without
Cause or Executive’s employment with the Company terminates as a result of the
Company giving notice of nonextension of the Employment Term, Executive shall be
entitled to receive:

1. a lump sum payment equal to his Base Salary, payable within ten (10) business
days of the date of termination;

2. the Accrued Amounts; and

3. subject to Section 9 hereof, any other amounts or benefits due Executive
under the then applicable employee benefit plans of the Company as shall be
determined and paid in accordance with such plans, policies and practices.

9. No Mitigation; No Set-Off.

(a) In the event of any termination of employment under Section 8, Executive
shall be under no obligation to seek other employment and there shall be no
offset against any amounts due Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that Executive may
obtain. Any amounts due, except for the Accrued Amounts outlined in paragraph 8
(d) (iii), under Section 8 are in the nature of severance payments and are not
in the nature of a penalty. Such amounts are inclusive, and in lieu of any,
amounts payable under any other salary continuation or cash severance
arrangement of the Company and to the extent paid or provided under any other
such arrangement shall be offset from the amount due hereunder.

(b) Executive agrees that, as a condition to receiving the payments and benefits
provided under this Agreement Executive will execute, deliver and not revoke
(within the time period permitted by applicable law) a release of all claims of
any kind whatsoever against the Company, its affiliates, officers, directors,
employees, agents and shareholders in the then standard form being used by the
Company for senior executives (but without release of the right of
indemnification hereunder or under the Company’s By-laws or rights under benefit
or equity plans that by their terms are intended to survive termination of
Executive’s employment).

(c) Upon any termination of employment, Executive hereby resigns as an officer
and director of the Company, any subsidiary and any affiliate and as a fiduciary
of any benefit plan of any of the foregoing. Executive shall promptly execute
any further documentation thereof as requested by the Company and, if the
Executive is to receive any payments from the Company, execution of such further
documentation shall be a condition thereof.

10. Covenants Against Disclosure, Solicitation and Competition.

(a) Executive acknowledges that as a result of Executive’s employment by the
Company, Executive will obtain secret and confidential information as to the
Company and its affiliates and create relationships with customers, suppliers
and other persons dealing with the Company and its affiliates and the Company
and its affiliates will suffer substantial damage, which would be difficult to
ascertain, if Executive should use such confidential information or take
advantage of such relationship and that because of the nature of the information
that will be known to Executive and the relationships created it is necessary
for the Company and its affiliates to be protected by the prohibition against
Competition as set forth herein, as well as the confidentiality restrictions set
forth herein.

(b) Executive acknowledges that the retention of nonclerical employees employed
by the Company and its affiliates in which the Company and its affiliates have
invested training and depends on for the operation of their businesses is
important to the businesses of the Company and its affiliates, that Executive
will obtain unique information as to such employees as an executive of the
Company and will develop a unique relationship with such persons as a result of
being an executive of the Company and, therefore, it is necessary for the
Company and its affiliates to be protected from Executive’s Solicitation of such
employees as set forth below.

(c) Executive acknowledges that the provisions of this Agreement are reasonable
and necessary for the protection of the businesses of the Company and its
affiliates and that part of the compensation paid under this Agreement and the
agreement to pay severance in certain instances is in consideration for the
agreements in this Section.

(d) “Competition” means participating, directly or indirectly, as an individual
proprietor, partners, stockholder, officer, employee, director, joint venturer,
investor, lender, consultant or in any capacity whatsoever (within the United
States of America, or in any country where the Company or its affiliates do
business) in a business in meaningful competition with the Company’s businesses,
provided, however, that such participation shall not include (i) the mere
ownership of not more than one percent (1%) of the total outstanding stock of a
publicly held company; or (ii) any activity engaged in with the prior written
approval of the Board.

(e) “Solicitation” means recruiting, soliciting or inducing, of any nonclerical
employee or employees of the Company or its affiliates to terminate their
employment with, or otherwise cease their relationship with, the Company or its
affiliates or hiring or assisting another person or entity to hire any
nonclerical employee of the Company or its affiliates or any person who within
six (6) months before had been a nonclerical employee of the Company or its
affiliates and were recruited or solicited for such employment or other
retention while an employee of the Company, provided, however, that solicitation
shall not include any of the foregoing activities engaged in with the prior
written approval of the Board.

(f) If any restriction set forth with regard to Competition or Solicitation is
found by any court of competent jurisdiction, or an arbitrator, to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend over the maximum period of time, range of activities or geographic
area as to which it may be enforceable. If any provision of this Section shall
be declared to be invalid or unenforceable, in whole or in part, as a result of
the foregoing, as a result of public policy or for any other reason, such
invalidity shall not affect the remaining provisions of this Section which shall
remain in full force and effect.

(g) During and after employment with the Company, Executive shall hold in a
fiduciary capacity for the benefit of the Company and its affiliates all secret
or confidential information, knowledge or data relating to the Company and its
affiliates, and their respective businesses, including any confidential
information as to customers of the Company and its affiliates, (i) obtained by
Executive during Executive’s employment by the Company and its affiliates and
(ii) not otherwise public knowledge or known within the applicable industry.
Executive shall not, without prior written consent of the Company, unless
compelled pursuant to the order of a court or other governmental or legal body
having jurisdiction over such matter, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In the event Executive is compelled by order of a court or
other governmental or legal body to communicate or divulge any such information,
knowledge or data to anyone other than the foregoing, Executive shall promptly
notify the Company of any such order and Executive shall cooperate fully with
the Company in protecting such information to the extent possible under
applicable law.

(h) Upon termination of Executive’s employment with the Company and its
affiliates, or at any time as the Company may request, Executive shall promptly
deliver to the Company, as requested, all documents (whether prepared by the
Company, an affiliate, Executive or a third party) relating to the Company, an
affiliate or any of their businesses or property which Executive may possess or
have under Executive’s direction or control other than documents provided to
Executive in Executive’s capacity as a participant in any employee benefit plan,
policy or program of the Company or any agreement by and between Executive and
the Company with regard to Executive’s employment or severance.

(i) During the period the Executive is employed by the Company and for two
(2) years following a termination of Executive’s employment for any reason
whatsoever, Executive shall not engage in Solicitation, and shall not enter into
Competition with the Company or its affiliates.

(j) In the event of a breach or potential breach of this Section, Executive
acknowledges that the Company and its affiliates will be caused irreparable
injury and that money damages may not be an adequate remedy and agree that the
Company and its affiliates shall be entitled to injunctive relief (in addition
to its other remedies at law) to have the provisions of this Section enforced.
It is hereby acknowledged that the provisions of this Section are for the
benefit of the Company and all of the affiliates of the Company and each such
entity may enforce the provisions of this Section and only the applicable entity
can waive the rights hereunder with respect to its confidential information and
employees.

(k) In the event of breach, as adjudicated by a court of competent jurisdiction,
of this Section by Executive, while Executive is receiving amounts under this
Agreement, (i) Executive shall not be entitled to receive any future amounts
pursuant to this Agreement, and (ii) Executive shall be obligated to return to
the Company, within 10 days of such adjudication, all amounts paid by the
Company pursuant to this Agreement on or after the date of the breach.

(l) Executive specifically agrees that the restrictive covenants and other
provisions of this Section 5 shall be enforceable by the Company’s successors
and/or assigns.

11. Indemnification. The Company shall indemnify and hold harmless Executive to
the extent provided in the Certificate of Incorporation and By-Laws of the
Company for any action or inaction of Executive while serving as an officer and
director of the Company or, at the Company’s request, as an officer or director
of any other subsidiary or affiliate of the Company or as a fiduciary of any
benefit plan. The Company shall cover Executive under directors and officers’
liability insurance both during and, while potential liability exists, after the
Employment Term in the same amount and to the same extent as the Company covers
its other officers and directors.

12. Legal and Other Fees and Expenses. In the event that a claim for payment or
benefits under this Agreement is disputed, the Company shall pay all reasonable
attorney, accountant and other professional fees and reasonable expenses
incurred by Executive in pursuing such claim, provided Executive is successful
with regard to a material portion of Executive’s claim.

13. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without reference to principles
of conflict of laws.

(b) Entire Agreement/Amendments. This Agreement and the instruments contemplated
herein, contain the entire understanding of the parties with respect to the
employment of Executive by the Company from and after the Commencement Date and
supersedes any prior agreements between the Company and Executive with respect
thereto, (but not the terms of, or rights under any equity or benefit plans or
grants existing on the date hereof. Executive shall not receive benefits under
both Section 8 of this Agreement and any other agreement providing for a payment
as a result of a termination of employment in connection with a change in
control of the Company (other than the provisions of an agreement providing a
gross-up on any excise tax imposed by or under Section 4999 of the Code). There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein and therein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any such
waiver must be in writing and signed by Executive or an authorized officer of
the Company, as the case may be.

(d) Assignment. This Agreement shall not be assignable by Executive. This
Agreement shall be assignable by the Company only to an entity which is owned,
directly or indirectly, in whole or in part by the Company or by any successor
to the Company or an acquirer of all or substantially all of the assets of the
Company or all or substantially all of the assets of a group of subsidiaries and
divisions of the Company, provided such entity or acquirer promptly assumes all
of the obligations hereunder of the Company in a writing delivered to Executive
and otherwise complies with the provisions hereof with regard to such
assumption. Upon such assignment and assumption, all references to the Company
herein shall be to the assignee entity or acquirer, as the case may be.

(e) Successors; Binding Agreement; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and permitted assignees of the parties hereto. In the event
of the Executive’s death while receiving amounts payable pursuant to this
Agreement, any remaining amounts shall be paid to Executive’s estate.

(f) Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) when faxed or delivered, or (ii) two
(2) business days after being mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the initial page of this Agreement, provided that all
notices to the Company shall be directed to the attention of the Secretary of
the Company, or to such other address as any party may have furnished to the
other in writing in accordance herewith. Notice of change of address shall be
effective only upon receipt.

(g) Withholding Taxes. The Company may withhold from any and all amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

(h) Survivorship. The respective rights and obligations of the parties
hereunder, including without limitation Section 11 hereof, shall survive any
termination of Executive’s employment to the extent necessary to the agreed
preservation of such rights and obligations.

(i) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(j) Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

(k) Executive’s Representation. Executive represents and warrants to the Company
that there is no legal impediment to him entering into, or performing
Executive’s obligations under this Agreement and neither entering into this
Agreement nor performing Executive’s contemplated service hereunder will violate
any agreement to which Executive is a party or any other legal restriction.
Executive further represents and warrants that in performing Executive’s duties
hereunder Executive will not use or disclose any confidential information of any
prior employer or other person or entity.

1

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

JACUZZI BRANDS, INC.

By:

Name: Steven C. Barre
Title: Senior Vice President, General Counsel

and Secretary

EXECUTIVE

Robert Hennemuth

2

EXHIBIT A

Relocation Program

This document describes the Executive relocation/reimbursement program (the
“Relocation Program”) available to the Executive.



  I.   The Executive will be reimbursed by the Company for the actual costs
associated with the sale of Executive’s principal home (“Former Home”), as
follows:

A. Generally:

Packing, shipping, moving, unpacking and insuring household goods and common
personal possessions (carrier is typically prohibited from delivering
perishables, frozen foods, plants or shrubbery, combustible items and paint, or
articles of extraordinary value such as jewelry, precious stones, stamp
collections, wills, stocks, etc.).

Reasonable (at least three round trips with Executive and one dependent)
pre-move travel, meals, etc. for house hunting.

Selling expenses on Executive’s Former Home as follows:

Reasonable attorney’s fees

Transfer tax

Real estate commission, up to a maximum total of 6% of the gross sales price.

Disconnecting and connecting normal appliances at origin and destination (not
including installation or overhauling of equipment).

B. The Company will pay for moving the following:



  (1)   Automobiles (maximum two), registered in Executive’s (or spouse’s) name.



  (2)   One boat or trailer, registered in Executive’s (or spouse’s) name.



  (3)   One outdoor spa, or hot tub, including disconnect at Former Home and
connecting at the new residence.



  C.   The Company will not pay for moving firewood, building materials,
exclusive use of van, household cleaning and maid service, assembly or
disassembly of portable swimming pools or items of a similar nature.



  D.   The Company will reimburse Executive for the following incidental
expenses reasonably incurred in connection with Executive’s relocation:



  (1)   Travel expenses, including meals and lodging incurred by Executive and
dependents while traveling from Former Home to Executive’s new location via
personal car or common carrier, economy class.



  (2)   Meals and lodging expenses temporarily incurred by Executive and
dependents, if any, until Executive obtains permanent living quarters. Such
reimbursement shall not exceed meal costs for two weeks nor lodging costs for
three months. Extensions may be granted at the Company’s discretion.



  E.   The Company will reimburse Executive for the following expenses in
connection with purchasing a principal house/home within a reasonable proximity
to the new Company’s headquarters’ location within twelve (12) months of the
relocation of Executive:

(1) Reasonable attorney’s fees;

(2) Title search and any other filing fees;

(3) Building and termite inspection;



  (4)   Mortgage application, placement fee and points (up to a maximum payment
of the lesser of 11/2 points or $6,000 for points).



  F.   The Company will make a payment to Executive equal to one month’s Base
Salary to cover other incidental expenses relating to moving. Executive is not
required to submit a claim for this payment. This payment will be made within
thirty (30) days of Executive’s actual physical permanent relocation, upon
notice from Executive confirming the move.

II. Tax Issues

Federal Income Tax law generally requires the Company to file forms with the
Internal Revenue Service (“IRS”) indicating the amount of moving and relocation
expenses paid to Executive or to others on behalf of Executive. Such amounts may
include, for example, the cost of moving household goods and real estate
commissions which are paid directly by the Company to outside companies. The
total of the amounts will generally be reported to the IRS on Form W-2, a copy
of which will be sent to Executive.

The Company shall advise Executive of the details of the moving expenses and
reimbursements and will provide the information to Executive in accordance with
applicable IRS Forms or Notices or, if no IRS Form or Notice is required, in a
format selected by the Company.

Executive generally will be required to include in taxable income the amounts
shown on Form W-2 and will be permitted to claim certain moving expense
deductions for amounts paid directly by the Executive and not reimbursed by the
Company by filing Form 3903 — Moving Expense Adjustment, or other applicable IRS
forms. The Company will reimburse Executive for additional federal taxes
incurred as a result of reporting income in excess of allowable deductions
resulting from the relocation other than that resulting from a termination by
the Executive without Good Reason or by the Company for Cause (the “Excess
Amount”). However, the income provided pursuant to Section I.F. will be
subtracted from the Excess Amount prior to calculating the additional federal
tax “gross-up”. The Company will also reimburse Executive for additional state
and other payroll taxes, if any, incurred as a result of paying for expenses
referred to above, subject to the same limitations.

The Company is also required to withhold federal income taxes from that portion
of Executive’s reimbursement which are included in income and non-deductible.
The amount of such taxes withheld will be reimbursed to Executive.

Because the tax reimbursement(s) will also be taxable income to Executive in the
year received, the reimbursement(s) will be “grossed-up” so that the amount
received will substantially equal the balance of the tax, as well as the tax on
the reimbursement, at Executive’s marginal rate of federal tax and, if
applicable, any state tax and payroll taxes.

3